PER CURIAM.
This is an appeal from a preliminary injunction. The general facts are sufficiently stated in the opinion of the learned judge who heard the case below. The record, as is common with motions for preliminary injunctions, consists merely of patents and other exhibits, and affidavits of witnesses who have not been subjected to cross-examination. Without prejudicing the case as it may come before us on final hearing, we are of opinion that, on this record, the appellant has raised no reasonable doubt against the conclusions of the Circuit Court. We must decline, therefore, upon the present hearing, to disturb the order of the court below.
The decretal order entered by the Circuit Court on July Í3, 1904, is affirmed, and the appellee recovers its costs of appeal.